DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 22 February 2022.
Claims 1, 7-8, and 15 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Response to Arguments
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that providing recommendations is a function that friends, family, advertisers etc. have traditionally performed/provided for users.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., providing a recommendation) to a particular technological environment (i.e., social networking over the Internet). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). The claims recitation of the “social media accounts” “device” “social networking system,” and “engine” are only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  As noted in the interview 18 February 2022, the newly amended aspects do not integrate the abstract idea into a practical application nor do they amount to significantly more as the "providing, for display within a recommendee user interface presented on the recommendee device, a recommendee user interface including a listing of social media accounts comprising the social media account and selectable follow options to follow the corresponding social media accounts" is only a post solution data transmission (i.e. of the output) and the user interface only generally ties the claims to a technical environment (MPEP 2106.05(h)).  The claim(s) is/are not patent eligible and the rejection not withdrawn.
Applicants further argue that the claims are similar to the Core Wireless decision; however the Examiner respectfully disagrees.  As an initial note, the arguments are much narrower than actually claimed, as the bare assertion of improvement of “the currently amended independent claims include elements that enable a user to more quickly access the functionality of a social networking system. In particular, the currently amended independent claims recite the provision of a recommendee user interface comprising a listing of social media accounts and selectable follow options to follow corresponding social media accounts. In contrast to conventional systems that require users to navigate through multiple pages to identify accounts of interest and follow them, the claimed invention provides a single recommendee user interface that lists social media accounts including a social media account selected by a recommender device. Furthermore, the recommendee user interface includes follow options allowing the recommendee to follow one or more accounts from the recommendee user interface. Accordingly, the currently amended independent claims” is not claimed nor is it persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  Secondly, this argument appears to be whether or not the use of computers or computing components to “more quickly access the functionality of a social networking system” is an improvement, however, nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  Thirdly, the improvement in Core Wireless was directed towards providing an application summary that is reached directly from a menu wherein the device applications exist in an unlaunched state. This provided an improvement to the navigation of mobile electronic devices which have small screens by allowing a user to see the most relevant data or functions without actually opening a particular application up. The speed of a user's navigation on the mobile device through various views and windows can be improved because it saves the user from navigating to the required application, launching the application (thus requiring additional processor consumption and reduce performance), and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. The claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices (by not launching separate, standalone applications which consume/reduce processor performance) by “Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.”  The claims in Core Wireless also allowed the user to select the summary and launch the particular application.  The Examiner notes that this was considered an improvement to computing technology at the time of Core Wireless' relatively early filing date/date of invention. The instant application relates to providing recommendations (i.e. recommend profiles to follow) and does not realize any improvement to the way a computer interacts with or displays information from unlaunched applications.  The instant claims focus not on such an improvement to the computers as tools, but on certainly independent abstract ideas that use the computers as tools and therefore do not amount to significantly more than the abstract ideas themselves.  Merely requiring the selection and manipulation of information—to provide a “recommendation,” by itself does not transform the otherwise-abstract processes of information collection and analysis.  The claim(s) is/are not patent eligible and the rejection not withdrawn.
Applicant next argue that the Hamedi reference does not disclose the newly amended claims; however the Examiner respectfully disagrees.  As noted in the interview on 18 February 2022, Hamedi discloses the registration process including profile information to be stored and used as well as the use of external third party social network profiles (Hamedi ¶59, ¶62, ¶100, ¶105, and ¶164).  Further, Hamedi also discusses the ability to provide recommendations to new followers (Hamedi ¶81, ¶142-¶143 and ¶162) which are able to automatically provided to audiences based upon the campaign (Hamedi ¶146).  Hamedi then discusses how “For example, an author could mention a specific news event or brand name, engage with a piece of unsponsored content such as a Facebook™ message, visit a website, click on a paid advertisement, follow a corporate Twitter™ handle, or engage in any other behavior on a digital or social medium specified as an action of interest by the user. Recall a previous example: a user may want to know when his or her custom-defined crowd of “Beyonce Holiday Shoppers” takes an action. In an example apart from engagement with paid advertisements, the user may want to know when a crowd member elects to follow a certain Twitter™ account. That is, the user is interested in each instance an author contained within this particular crowd takes this singular action. In this case, the system will determine the baseline number of users within the custom-defined crowd who follow the Twitter™ handle identified by the user. Every subsequent follower the user receives to that account will be similarly searched against the index to see if the author is a tagged user contained within the user's custom crowd. Say, for example, @jehanhamedi just followed the user's desired Twitter™ handle. If this name exists in the custom crowd, the user will be alerted that he has captured a new member of his target market (Hamedi ¶79)” which, when broadly interpreted, is not only providing the account to follow, but also tracking when the user does follow the account (i.e. selected recommended account to follow in a display).  This is further evidenced in Hamedi “For example, did people in the custom crowd, Pepsi™ Lovers, just follow @CocaCola™ on Twitter™ after they saw a promoted ad for Diet Coke™? The user can also compare and contrast other custom author groupings he or she created along any of the same measures (Hamedi ¶86)” which is showing how a promoted ad for Diet Coke included some sort of link or selectable element to follow the @CocaCola account, which was able to be tracked (i.e. the amount of users that selected the provided account).  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining and providing recommendations which is an abstract idea of certain methods of human activities.
The limitations of “determining, based on the indication to follow the recommender profile, a plurality of social media accounts for the recommender profile to recommend to the recommendee profile... to analyze recommender features comprising attributes extracted from the recommender profile and recommendee features comprising attributes extracted from the recommendee profile within a social networking system” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “utilizing a recommendation engine,” (or “when executed by the at least one processor, cause the system to” in claim 8 or “when executed by at least one processor, cause a computer device to:”) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “utilizing a recommendation engine,” (or “when executed by the at least one processor, cause the system to” in claim 8 or “when executed by at least one processor, cause a computer device to:”) language, “determining” in the context of this claim encompasses the user observing the recomendee’s profile and providing a recommendation based upon the received social media activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activities but for the recitation of generic computer components, then it falls within the “Certain Method of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Next, the “receiving,” and “receiving,” limitations are simply extrasolution data gathering activities of a manual user input, and the “providing,” limitation is simply a post solution activity of providing the output of the abstract idea to the user.  Next, the claims recite the devices to receive the aforementioned inputs and provide the output.  Next, in particular, the claim then recites a “recommendation engine” to perform the steps (which is executed by a processor in claims 8 and 15). The recommendation engine and/or processor in the step(s) is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking social media accounts based upon some specified input i.e. a search or recommendation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “social media accounts” “device” “social networking system,” and “engine” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using an engine or processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-7, 9-14 and 16-20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “determining and providing recommendations.”  The claim recites the additional limitations all related to the users’ activity within the social media/networking system which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamedi (US PG Pub. 2016/0080485).

As per claims 1, 8, and 15,  Hamedi discloses method, system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:; and a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to: the method comprising (system, computing device, server, Hamedi Fig. 1; processor and computing device, mobile software app, Abstract): 
receiving, from a recommendee device associated with a recommendee profile within a social networking system, an indication to follow a recommender profile (A user may also specify the author accounts (e.g., Twitter.TM.  handle(s)) they want recommendations for (i.e. the recommendee).  A user does not need to be the owner of an author account to receive recommendations for it.  Activity data can be collected from public or private information sources on the internet, Hamedi ¶165; author can join social networks, user profiles and or traits of the author, ¶99-¶100; see also ¶141-¶142); 
determining, based on the indication to follow the recommender profile, a plurality of social media accounts for the recommender profile to recommend to the recommendee profile by utilizing a recommendation engine to analyze recommender features comprising attributes extracted from the recommender profile and recommendee features comprising attributes extracted from the recommendee profile  from data within the social networking system (comparing author crowds for targets of advertising/paid/sponsored content, Hamedi ¶32-¶33; ads for gaining a following, promoted account, ¶176-¶177 and ¶182; where ¶59, ¶62, ¶100, ¶105, and ¶164 showing the registration process including the use of external third party social network profiles; see also ¶79 discussing monitoring behavior and handles of users and ¶111 and ¶141 discussing the fluctuations in crowds; see also ¶9 discussing executable instructions for a computing device) (Examiner notes the executable instructions for the computing device as the equivalent to the recommendation engine) (Examiner notes the ability to promote accounts to crowds or followers as the equivalent to determining and providing, by the recommender, a recommendation to the recommendee);  
receiving, from a recommender device associated with the recommender profile, a selection of a social media account from the plurality of social media accounts to recommend to the recommendee profile (Account X represents an ideal customer of mine, how do I get more people like him/her to follow me, interact with my content, or purchase my products? Who is my top advocate? Who are the most influential people in my audience? Who are the most influential people working at my company? Who at my company should I ask to share my content? Who are the most influential people working for my competitor? Who could be potential ally or marketing partner of mine? What landing pages should I link to in the content I publish today?, Hamedi ¶143; wherein When first accessing the system users may be able to view pre-selected/pre-computed recommendation aspects based upon their prior usage of the system.  That is, users may not want to go through the exercise of re-checking or re-selecting each desired recommendation aspect every time they use the system.  Instead, the system can pre-populate these results for the users to view quickly without extra effort.  In this way, the user will have the option to either select a new set of recommendations in his current session or have a shortcut to acquire fresh insights from the same set of recommendations as his prior session.  In a similar fashion, a user may receive a suggested set of recommendations that the system determines may be of interest to the user, ¶161; see also ¶184 system can identify new opportunities, generate recommendations to tailor one or more suggested tactics to the user, and can present such recommendations or tactical sets on a display in a menu format where the user could decide whether they want to initiate, postpone, ignore, deactivate, or abort a particular tactic or campaign recommendation.  Put another way, the user is given the flexibility to choose from a set of system-generated recommendations or instead do something that is not explicitly listed.  That is, the user may propose an alteration to a baseline tactical suggestion, make an explicit modification to a tactical suggestion, or choose a new marketing tactic autonomously); and 
providing, to the recommendee device, a notification that the recommender profile has recommended the social media account for the recommendee profile to follow (ads for gaining a following, promoted account, Hamedi ¶176-¶177 and ¶182; see also ¶146 Fans may even decide to follow a certain account or engage with certain social media posts during or after the game.  Activity fluctuations such as these represent prime opportunities to promote branded apparel products and services to those audiences.  Accordingly, the systems and methods disclosed herein can be utilized to both automatically generate content when such an opportunity arises and automatically post the content, recommend or execute a campaign, etc.) (Examiner again notes the ability to promote accounts to crowds or followers as the equivalent to providing, by the recommender, a recommendation to the recommendee); and 
based on detecting a selection of the notification, providing, for display within a recommendee user interface presented on the recommendee device, a listing of social media accounts comprising the social media account and selectable follow options to follow corresponding social media accounts (For example, an author could mention a specific news event or brand name, engage with a piece of unsponsored content such as a Facebook™ message, visit a website, click on a paid advertisement, follow a corporate Twitter™ handle, or engage in any other behavior on a digital or social medium specified as an action of interest by the user. Recall a previous example: a user may want to know when his or her custom-defined crowd of “Beyonce Holiday Shoppers” takes an action. In an example apart from engagement with paid advertisements, the user may want to know when a crowd member elects to follow a certain Twitter™ account. That is, the user is interested in each instance an author contained within this particular crowd takes this singular action. In this case, the system will determine the baseline number of users within the custom-defined crowd who follow the Twitter™ handle identified by the user. Every subsequent follower the user receives to that account will be similarly searched against the index to see if the author is a tagged user contained within the user's custom crowd. Say, for example, @jehanhamedi just followed the user's desired Twitter™ handle. If this name exists in the custom crowd, the user will be alerted that he has captured a new member of his target market, Hamedi ¶72; promoted content, to gain new followers, ¶81; see also ¶) (Examiner notes the recommending an account and tracking the gaining of new followers for a promoted account as the equivalent to the selectable option being displayed for the recommendee).

As per claims 2 and 9, Hamedi discloses as shown above with respect to claims 1 and 8.  Hamedi further discloses further comprising: providing, to the recommender device, a recommender user interface comprising a listing of the plurality of social media accounts together with a plurality of corresponding recommend options; and receiving the selection of the social media account by receiving an indication of a recommender selection of a recommend option corresponding to the social media account (The system may also include capabilities for benchmarking and ongoing monitoring.  The system can provide a display that acts as a dashboard monitoring the activity of the advertiser's crowds on each advertising medium.  This display may show any type of market share-like key performance indicators (KPIs), such as percentages of awareness, purchase intent, content relevance, crowd membership growth and crowd penetration, advertising fatigue, priming indicators, degree of topic or brand affinity, loyalty rates, crowd acquisition rates, etc. With each of these metrics there may also be a display of an average score and an anonymous industry leader to help instill a sense of competition and encourage continued activity.  The conceptualization of a leaderboard may also use identifiable information of top achievers.  Relative rankings in achievement may be determined with respect to performance in the same custom author crowd, a specific category of interest, within some competitor set, or along any other dimension that is capable of being tracked via fluctuation criteria.  One or more of the user's crowds may also be included in these achievement calculations.  As described, the system can also quantify overall success rates in each custom crowd.  In this way, the user can view success measures at a current activity level in relation to the total possible pie at a given time.  By having visibility into total possible achievement or relative achievement to other crowds or other advertisers, the advertiser may be incentivized to increase spend levels until reaching 100% or whatever his or her goal may be, Hamedi ¶83).

As per claims 3, 12, 13, and 18, Hamedi discloses as shown above or below with respect to claims 1, 8, and 17.  Hamedi further discloses further comprising preventing the recommender profile from spamming the recommendee profile by: determining that the recommendee profile is a follower of the recommender profile; and providing, for display within a recommender user interface presented on the recommender device, a listing of the plurality of social media accounts for the recommender profile to recommend to the recommendee profile based on one or more of: determining that the recommender profile visits the recommendee profile; or determining that the recommender profile follows the recommendee profile after the recommendee profile follows the recommender profile; further instructions that, when executed by the at least one processor, cause the system to determine triggering criteria to trigger utilizing the recommendation engine to determine the plurality of social media accounts for the recommender profile to recommend by determining that the recommendee is a follower of the recommender; further comprising instructions that, when executed by the at least one processor, cause the system to determine the triggering criteria by further determining one or more of: the recommender profile visiting the recommendee profile or the recommender profile following the recommendee profile after the recommendee profile follows the recommender profile (ads for gaining a following, promoted account, ¶176-¶177 and ¶182; see also ¶79 discussing monitoring behavior and handles of users and ¶111 discussing the fluctuations in crowds; Alerts and other monitoring of fluctuation criteria may also be done in real-time or near real-time.  This would allow users to immediately know when thresholds for fluctuation criteria are met.  In other terminology, a user may immediately be notified when a certain number of authors from social media sites have been activated or join a community based on their authored posts or other online actions.  Advantageously, alerts and other real time notifications may trigger increased advertisement spending overall, as advertisers are able to better capitalize on trends and current states of engagement from authors.  It may even be the case that entire marketing or advertising programs are based off of notification to these fluctuation criteria, ¶44; engage with a piece of unsponsored content, ¶79).

As per claims 4 and 20, Hamedi discloses as shown above and below with respect to claims 1 and 19.  Hamedi further discloses further comprising determining triggering criteria to trigger utilizing the recommendation engine to determine the plurality of social media accounts for the recommender profile to recommend, wherein determining the triggering criteria comprises determining that the recommendee profile comprises a newly registered social media account within the social networking system that has been registered within a threshold age and that has followed fewer than a threshold number of other social media accounts; wherein determining the triggering criteria further comprises determining that the recommendee profile comprises a newly registered social media account within the social networking (new account, Hamedi ¶141-¶142; see also ¶79 discussing monitoring behavior and handles of users and ¶111 discussing the fluctuations in crowds; see also ¶204).

As per claims 5 and 19, Hamedi discloses as shown above and below with respect to claims 4 and 18.  Hamedi further discloses wherein determining the triggering criteria further comprises determining that the recommender profile has been active for a threshold number of days within a previous time duration and has fewer than a threshold number of followers (Alerts may be utilized in other embodiments.  For example, a user can specify a recommendation and specific threshold or customized criteria which must first be met before the system sends alerts to the user with new marketing opportunities, or calculates fresh marketing recommendations (these may be in-product alerts, via email, text, push notification, mobile alerts etc.).  The alerts could be based on fluctuations, agility rating, size of custom author crowds, etc. Alerts can also be generally sent whenever new information is available for viewing.  Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark, Hamedi ¶159; see also ¶70 new authors join twitter).

As per claim 6, Hamedi discloses as shown above with respect to claim 2.  Hamedi further discloses further comprising: providing, for display via the recommender user interface presented on the recommender device, the listing of the plurality of social media accounts together with a search option whereby a recommender associated with the recommender profile can enter a search query to search for social media accounts to recommend; based on a received search query, searching for social media accounts to identify an additional social media account for the recommender to recommend; and modifying the notification provided to the recommendee device to indicate the additional social media account (Who am I not talking to that I should be (e.g. superfans/VIPs/top advocates of a brand, people who have complained, people posting about similar topics but are not competitors)? Which other brands/musicians/celebrities/sports teams/movies/TV shows/etc. is my audience interested in? What photo filters are most commonly used by members of my audience? Which members of my audience will likely drive the highest engagement rate? How long should my promotional videos be? What hair colors will drive the most clicks and engagements today? How many different products should I include in one image? How many text characters should I embed in my images? Who is the most influential person in my audience? Who is the most influential person at my company? Who at my company should I ask to share my content? Who is the most influential person working for my competitor? Who could cause the most harm to me if his/her preferences shifted? Who should I send my marketing messages to first?, Hamedi ¶143; for creating a recommendation template, ¶145; see also ¶122 whitelist creation with search and index functionality) (Examiner notes these functional questions to be the equivalent of a searching option for the recommender).

As per claim 7, Hamedi discloses as shown above with respect to claim 1.  Hamedi further discloses further comprising: receiving, from the recommender device, a selection of one or more additional social media accounts from the plurality of social media accounts to recommend to the recommendee profile; and providing, for display within the recommendee user interface, the listing of social media accounts comprising the additional one or more additional social media accounts and corresponding selectable follow options (For example, an author could mention a specific news event or brand name, engage with a piece of unsponsored content such as a Facebook™ message, visit a website, click on a paid advertisement, follow a corporate Twitter™ handle, or engage in any other behavior on a digital or social medium specified as an action of interest by the user. Recall a previous example: a user may want to know when his or her custom-defined crowd of “Beyonce Holiday Shoppers” takes an action. In an example apart from engagement with paid advertisements, the user may want to know when a crowd member elects to follow a certain Twitter™ account. That is, the user is interested in each instance an author contained within this particular crowd takes this singular action. In this case, the system will determine the baseline number of users within the custom-defined crowd who follow the Twitter™ handle identified by the user. Every subsequent follower the user receives to that account will be similarly searched against the index to see if the author is a tagged user contained within the user's custom crowd. Say, for example, @jehanhamedi just followed the user's desired Twitter™ handle. If this name exists in the custom crowd, the user will be alerted that he has captured a new member of his target market, Hamedi ¶79; which, when broadly interpreted, is not only providing the account to follow, but also tracking when the user does follow the account (i.e. selected recommended account to follow in a display).  This is further evidenced in Hamedi “For example, did people in the custom crowd, Pepsi™ Lovers, just follow @CocaCola™ on Twitter™ after they saw a promoted ad for Diet Coke™? The user can also compare and contrast other custom author groupings he or she created along any of the same measures, ¶86).

As per claim 10, Hamedi discloses as shown above with respect to claim 9.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the system to modify the ranked list of social media accounts in real time by: monitoring profile activity of the recommender profile and the recommendee profile; and updating one or more of the recommender features, the recommendee features, or the potential recommended social media account features based on the profile activity (discussing monitoring behavior and handles of users, Hamedi ¶79 and see also  ¶111 discussing the fluctuations in crowds; see also ¶204).

As per claim 11, Hamedi discloses as shown above with respect to claim 1.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the system to prevent the recommender profile from recommending more than a threshold number of social media accounts to the recommendee (Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark quota, Hamedi ¶159).

As per claim 14, Hamedi discloses as shown above with respect to claim 13.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the system to provide the plurality of social media accounts to the recommender device after an expiration of a threshold period of time (Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark quota, Hamedi ¶159).

As per claim 16, Hamedi discloses as shown above with respect to claim 15.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the computer device to provide the notification that the recommender profile has recommended the social media account for the recommendee to follow by providing the notification for display within an activity feed of the recommendee profile (In yet another embodiment, the user may be able to view a news feed-like thread of recent custom author crowd searches performed by other users of the system.  The user may also apply filters with certain criteria to limit the amount of content that is played, Hamedi ¶100; see also ¶133 discussing an agility rating is the measure of a user's responsiveness to new marketing opportunities).

As per claim 17, Hamedi discloses as shown above with respect to claim 15.  Hamedi further discloses further comprising instructions that, when executed by the at least one processor, cause the computer device to prevent the recommender profile from spamming the recommendee profile by determining triggering criteria that triggers utilizing the recommendation engine to determine the plurality of social media accounts for the recommender profile to recommend (Such alerts may also be used to signal as to when the user has reached a certain recommendation limit or quota with their account--or when a user is underutilizing his or her allotted quota, or some other indicator of system usage and the user's current position relative to some threshold or benchmark quota, Hamedi ¶159) (Examiner notes the quota to the be equivalent of a threshold trigger in order to prevent spamming).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629